346 F.2d 157
Alfred TAYLOR, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 21735.
United States Court of Appeals Fifth Circuit.
May 24, 1965.

Alfred Taylor, pro se.
Sam R. Wilson, Houston, Tex., Lonny F. Zwiener, Asst. Attys. Gen. of Texas, Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., Stanton Stone, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BROWN and GEWIN, Circuit Judges, and KILKENNY,* District Judge.
PER CURIAM.


1
As is true in Reyes v. Beto, 5 Cir., 1965, 345 F.2d 722, decided by us this date, this appeal challenges the constitutional fairness of the Texas procedure of allowing the indictment allegations of prior felony convictions to be read to the jury in a Habitual Offender prosecution. The District Court's decision must likewise be affirmed on the basis of Breen v. Beto, 5 Cir., 1965, 341 F.2d 96. See also Reed v. Beto, 5 Cir., 1965, 343 F.2d 723 [April 7, 1965]; see Stephens v. State, 1964, Tex.Cr.App., 377 S.W.2d 189, cert. denied, 1965, 85 S. Ct. 1344 [April 26, 1965].


2
Affirmed.



Notes:


*
 Of the District of Oregon, sitting by designation